Case 2:20-cv-03159-DSF-JPR Document 41 Filed 02/17/21 Page 1 of 2 Page ID #:1199


                                                                             JS-6
  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   PLATINO RECORDS, INC. and ANTOINE               )   Case No.: 2:20-CV-3159-DSF-
 12
      MUSIC, INC.,                                    )   JPR
                                                      )
 13                   Plaintiffs,                     )   ORDER
 14                                                   )
                           v.                         )
 15                                                   )   Judge: Dale S. Fischer
 16   COLONIZE MEDIA, INC., YELLOWCAKE,               )
      INC., JOSE DAVID HERNANDEZ, KEVIN               )
 17
      BERGER, and DOES 1-10,                          )
 18                                                   )
 19                     Defendants.                   )
                                                      )
 20                                                   )
 21   COLONIZE MEDIA, INC., YELLOWCAKE,               )
      INC., JOSE DAVID HERNANDEZ, KEVIN               )
 22
      BERGER, and DOES 1-10,                          )
 23                                                   )
 24                     Third-Party Plaintiffs,       )
                          v.                          )
 25                                                   )
 26   ALBERTO MITCHELL and MARIA                      )
      MITCHELL,                                       )
 27
                                                      )
 28                     Third-Party Defendants.       )



                                                  1
                 STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-03159-DSF-JPR Document 41 Filed 02/17/21 Page 2 of 2 Page ID #:1200




  1
  2            The Court being fully advised and good and sufficient cause appearing, the
  3   parties’ Stipulation of Dismissal is hereby GRANTED.
  4            IT IS HEREBY ORDERED that Plaintiffs PLATINO RECORDS, INC. and
  5   ANTOINE MUSIC, INC.’s entire complaint against Defendants/Third-Party Plaintiffs
  6   COLONIZE MEDIA, INC., YELLOWCAKE, INC., JOSE DAVID HERNANDEZ,
  7   KEVIN BERGER is hereby dismissed with prejudice in its entirety;
  8            IT IS HEREBY FURTHER ORDERED that Defendants/Third-Party
  9   Plaintiffs COLONIZE MEDIA, INC., YELLOWCAKE, INC., JOSE DAVID
 10   HERNANDEZ, KEVIN BERGER’S entire Counterclaims and Third-Party Complaint,
 11   including all causes of action alleged therein are dismissed with prejudice it their
 12   entirety; and
 13            IT IS HEREBY FURTHER ORDERED that all parties shall bear their own
 14   attorneys’ fees and costs.
 15            IT IS SO ORDERED.
 16   DATED: February 17, 2021
 17
                                              Honorable Dale S. Fischer
 18                                           UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                  2
                      STIPULATION FOR DISMISSAL WITH PREJUDICE
